Electronically Filed
                                                      Supreme Court
                                                      SCWC-30109
                                                      20-FEB-2015
                                                      10:42 AM



                            SCWC-30109

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                         STATE OF HAWAIʻI,
                  Respondent/Plaintiff-Appellee,

                               vs.

                       RANGIE B. ALANGCAS,
                 Petitioner/Defendant-Appellant.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (ICA NO. 30109; CR. NO. 09-1-0308)

                       ORDER OF CORRECTION
                        (By: Pollack, J.)
          IT IS HEREBY ORDERED that the Opinion of the Court,

filed on February 9, 2015, is corrected as follows:

          “Kamanʻo” is corrected to read “Kamanaʻo” on page 23,

line 7.

          The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of this

change.

          DATED: Honolulu, Hawaiʻi, February 20, 2015.

                                 /s/ Richard W. Pollack